288 So. 2d 817 (1974)
In re James Roosevelt KEEBY, alias
v.
STATE.
Ex parte James Roosevelt Keeby, alias.
SC 652.
Supreme Court of Alabama.
January 24, 1974.
Roy M. Johnson, III, Birmingham, for petitioner.
No brief for the State.
JONES, Justice.
Petition of James Roosevelt Keeby, alias, for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Keeby, alias v. State, 52 Ala.App. 31, 288 So. 2d 813.
Writ denied.
HEFLIN, C. J., and COLEMAN, BLOODWORTH and McCALL, JJ., concur.